Citation Nr: 0213188	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1944 to July 
1946.  

By rating action in December 1946, the RO denied service 
connection for bilateral defective hearing.  The veteran was 
notified of this decision and did not appeal.  

By rating action in January 1980, the RO denied the veteran's 
request to reopen his claim of service connection for 
bilateral defective.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the RO 
which found that no new and material evidence had been 
submitted to reopen the claim of service connection for 
bilateral defective hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for bilateral defective hearing was 
last finally denied by an unappealed rating decision by the 
RO in January 1980.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for bilateral defective hearing is either cumulative of 
evidence already of record or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 & Supp. 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
Specifically, the veteran was advised of the type of evidence 
needed to establish entitlement and of the evidence that had 
already been obtained in the January 2001 statement of the 
case.  Furthermore, in correspondence dated in September and 
November 2000, RO informed the veteran of the evidence need 
to complete his claim, and the steps VA would undertake to 
assist him.

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001) (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  The 
veteran has not alleged the presence of any additional 
evidence which would be pertinent to his claim to reopen 
service connection for bilateral defective hearing.  
Accordingly, it is determined that the veteran will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Factual Background & Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

As noted above, service connection for bilateral defective 
hearing was last denied by the RO in January 1980.  There was 
no timely appeal of that action.  In order to reopen a claim 
which has been previously finally denied, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  Section 7105(c), title 38, U.S.C.A. provides that a 
final decision that is not appealed "will not thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title."  The Federal 
Circuit has clarified that sections 7105(c) and 5108 function 
together to prohibit the reopening of claims in the absence 
of new and material evidence, where the claims in question 
have been denied by the RO and not appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
New and material evidence is defined by regulations as 
follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the final rating 
decision in December 1946 included the veteran's service 
medical records.  

The service medical records show that the veteran reported 
that he had "bad hearing for 4 to 5 years" at the time he 
entered military service in September 1944.  A hearing test 
for whispered voice at the time of his entrance into military 
service was 5/15, bilaterally.  The service medical records 
show that the veteran was treated for acute otitis media of 
the right ear in August 1945.  A medical report in September 
1945 indicated that the veteran's ear problem had resolved 
and that he was discharged to duty.  There were no further 
complaints or treatment for any ear disorder or hearing loss 
during his remaining 10 months of military service.  His 
separation examination in July 1946 showed a scarred right 
eardrum and mild, conductive type hearing loss.  A hearing 
test for whispered voice was 1?/15 in the right ear and 15/15 
in the left ear.  

Based on the above evidence, the RO denied service connection 
for bilateral hearing loss in December 1946, on the basis 
that the veteran's hearing impairment existed prior to and 
was not aggravated by military service.  Service connection 
was established for a scarred right eardrum.  The veteran was 
notified of this decision and did not appeal.  

A reported of contact in January 1947 indicated that the 
veteran underwent an audiological evaluation for vocational 
rehabilitation training in January 1947.  The examination 
showed a 46-decibel loss in the right ear and a 43-decibel 
loss in the left ear. 

A letter from a private physician, F. E. Murdock, MD., 
received in June 1947, indicated that the veteran reported a 
history of hearing problems for the past two years and 
treatment for right ear problems in service in 1945.  Dr. 
Murdock reported that his examination of the veteran revealed 
dull and retracted ear drums, bilaterally, and markedly 
reduced hearing by tuning forks.  Whispered voice was heard 
with a maximum of one foot from each ear.  Audiometric 
examination showed a loss of about 35% in the left ear and 
27% in the right ear.  Bone conduction was definitely 
impaired.  The diagnosis was defective hearing, bilaterally, 
moderately severe.  

By rating action in June 1947, the RO denied service 
connection for bilateral hearing loss on a de novo basis.  
The veteran was notified of this decision and did not appeal.  

In August 1979, the veteran submitted a copy of a private 
audiological evaluation conducted in June 1974.  The 
examination showed that the veteran had bilateral neuro 
sensory hearing loss, and that he would do well with a 
hearing aid. 

A VA audiological examination in December 1979 revealed 
bilateral defective hearing, mixed type.  On physical 
examination of the ears, the canals were normal and the drums 
were mildly scarred but intact.  The examiner noted (Weber) 
Rinne, possible bilateral Schwabach reduced.  

Based on the evidence above, the RO denied service connection 
for bilateral defective hearing by rating action in January 
1980, the veteran and his representative were notified of 
this decision and did not appeal.  

The evidence added to the record since the January 1980 
rating decision includes duplicate copies of the veteran's 
service medical records, and copies of private audiological 
examinations conducted in 1998 and 1999 (including a 
duplicate copy of the 1974 audiological report).  

The additional evidence pertaining to the veteran's hearing 
problems are essentially cumulative and redundant of 
information considered previously.  The 1974 audiological 
report and the veteran's service medical records were 
reviewed previously.  The additional private audiological 
evaluation in 1998 and 1999 merely shows continued treatment 
for the same hearing problems.  Moreover, the reports do not 
medically link the veteran's current hearing loss to service.  
As a whole, the additional medical evidence does not offer 
any new or probative information or medically link the 
veteran's bilateral defective hearing, to military service.  
Thus, the additional medical reports are not material.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings or opinion that the veteran's bilateral 
hearing loss is related to service.  Accordingly, a basis to 
reopen the claim of service connection for bilateral 
defective hearing has not been presented.  

Regarding the representative's contention that the recent RO 
decision applied an invalidated standard to the veteran's 
request to reopen his claim, the Board finds no merit to that 
assertion.  The representative points to a single, perhaps 
poorly worded sentence, and concludes that the RO applied an 
invalidated standard.  The representative fails to note the 
lengthy discussion by the RO of what constitutes "new and 
material" evidence under the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) and 38 C.F.R. § 3.156(a) (2001), 
and of the evidence needed to reopen his claim.  Despite the 
representative's assertion to the contrary, the record shows 
that the appropriate standard under Hodge and 38 C.F.R. 
§ 3.156(a) was applied to the facts in this case.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

